                                             Case 16-57405-bem                    Doc 115     Filed 07/29/19 Entered 07/29/19 17:30:16                                       Desc
                                                                                                   Page 1 of 5
                                                                                         Form 1
                                                                                                                                                                                                          Page: 1-1
                                                                     Individual Estate Property Record and Report
                                                                                      Asset Cases
Case No.:    16-57405-BEM                                                                                                                  Trustee Name:        (300320) S. Gregory Hays
Case Name:      EROSOL, LLC                                                                                                                Date Filed (f) or Converted (c): 07/29/2016 (c)
                                                                                                                                           § 341(a) Meeting Date:       08/30/2016
For Period Ending:      06/30/2019                                                                                                         Claims Bar Date: 10/17/2017

                                                      1                                            2                              3                            4                      5                          6

                                              Asset Description                                 Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                   (Scheduled And Unscheduled (u) Property)                   Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                 Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                    and Other Costs)                                                             Remaining Assets

    1       Account at Cash wells fargo checking account, xxxxxx                                            200.00                              0.00                                              0.00                        FA
            Administered and Closed during Chapter 11 case.

    2       Securty deposit with landlord                                                               6,000.00                                0.00                                              0.00                        FA
            Subject to offset for unpaid rent. No recovery.

    3       Other inventory or supplies                                                                 5,000.00                                0.00           OA                                 0.00                        FA
            $5,000 in liquor, $2,500 in sound, equipment, $1000 tables chairs, $1000 each 3
            coolers, $750 1 keg box. Pledged as collateral. Fully encumbered. Abandoned by
            Trustee per Notice (Docket # 68).

    4       Office furniture compter                                                                        500.00                              0.00           OA                                 0.00                        FA
            Pledged as collateral. Fully encumbered. Abandoned by Trustee per Notice
            (Docket # 68).

    5       2015 Maserati GranTurismo (Leased) (u)                                                     80,000.00                                0.00                                              0.00                        FA
            No equity. Turned over to leasing company per Order on Motion for relief from
            stay.

    6       Wells Fargo DIP Acct # xxx6001 (u)                                                         22,509.03                          22,509.03                                        22,509.03                          FA

    7       Wells Fargo DIP Acct # xxxx2247 (u)                                                              65.55                            65.55                                           65.55                           FA

    8       Wells Fargo DIP Acct # xxxx6019 (u)                                                        11,056.92                          11,056.92                                        11,056.92                          FA

    9       Cash at Time of Store Closing (u)                                                           2,210.00                           2,210.00                                         2,210.00                          FA

    10      Vendor Account Refunds (u)                                                                        0.00                              0.00                                         899.63                           FA

    11      American Express Replacement Checks (u)                                                           0.00                              0.00                                        2,719.71                          FA

    12      Section 5 Claims (u)                                                                              0.00                              0.00                                              0.00                        FA

    13      Bank Fee Refund - Account ending in 9324 (u)                                                      3.65                              3.65                                              3.65                        FA

   13       Assets                 Totals       (Excluding unknown values)                         $127,545.15                           $35,845.15                                       $39,464.49                     $0.00
                                       Case 16-57405-bem               Doc 115        Filed 07/29/19 Entered 07/29/19 17:30:16                        Desc
                                                                                           Page 2 of 5
                                                                              Form 1
                                                                                                                                                                                   Page: 1-2
                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case No.:    16-57405-BEM                                                                                                  Trustee Name:     (300320) S. Gregory Hays
Case Name:     EROSOL, LLC                                                                                                 Date Filed (f) or Converted (c): 07/29/2016 (c)
                                                                                                                           § 341(a) Meeting Date:   08/30/2016
For Period Ending:     06/30/2019                                                                                          Claims Bar Date: 10/17/2017


      Major Activities Affecting Case Closing:
                                    6/4/19 Special Charges requested


                                    The case was filed as a Chapter 11 case on 4/28/16. It was converted to one under Chapter 7 on July 29, 2016. Trustee was investigating the transfer
                                    of property of the estate for the benefit of other parties. It was determined no recovery was likely. The Trustee expects to submit his Final Report shortly.

      Initial Projected Date Of Final Report (TFR):            12/31/2018                                  Current Projected Date Of Final Report (TFR):              09/30/2019


             07/29/2019                                                                                     /s/S. Gregory Hays

                Date                                                                                        S. Gregory Hays
                                             Case 16-57405-bem             Doc 115            Filed 07/29/19 Entered 07/29/19 17:30:16                                 Desc
                                                                                                   Page 3 of 5
                                                                                    Form 2                                                                                                           Page: 2-1
                                                                    Cash Receipts And Disbursements Record
Case No.:                       16-57405-BEM                                                                   Trustee Name:                    S. Gregory Hays (300320)
Case Name:                      EROSOL, LLC                                                                    Bank Name:                       Rabobank, N.A.
Taxpayer ID #:                  **-***9455                                                                     Account #:                       ******9400 Checking
For Period Ending:              06/30/2019                                                                     Blanket Bond (per case limit): $30,203,000.00
                                                                                                               Separate Bond (if applicable): N/A

    1            2                                3                                                        4                                                5                        6                    7

  Trans.    Check or                  Paid To / Received From                            Description of Transaction                      Uniform          Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                                                                     Tran. Code          $                       $

 08/15/16     {7}        Erosol (Wells Fargo Acct #2247)                Closed DIP Account                                               1290-010                    65.55                                       65.55

 08/15/16     {8}        Erosol (Wells Fargo Acct #6019)                Close Acct # 6019                                                1290-010               11,056.92                                     11,122.47

 08/15/16     {6}        Erosol (Wells Fargo Acct #6001)                Close Acct # 6001.                                               1290-010               22,509.03                                     33,631.50

 08/16/16     {9}        Erosol, LLC (Cash via Cashiers Check)          Cash located at store at time of store closing - Converted to    1229-000                2,210.00                                     35,841.50
                                                                        Cashiers check by Trustee.

 08/31/16                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          25.59              35,815.91

 09/27/16     {10}       Paychex                                        Readychex Refund                                                 1229-000                    35.32                                    35,851.23

 09/30/16                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          51.37              35,799.86

 10/24/16     {11}       American Express Travel Related Services       Replacement Pre-Petition Checks.                                 1229-000                2,719.71                                     38,519.57

 10/27/16     {10}       ADT Security Services                          Credit - Acct # 10662499                                         1229-000                   864.31                                    39,383.88

 10/31/16                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          50.15              39,333.73

 11/30/16                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          60.10              39,273.63

 12/30/16                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          56.33              39,217.30

 01/31/17                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          60.15              39,157.15

 02/28/17                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          52.56              39,104.59

 03/31/17                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          58.11              39,046.48

 04/28/17                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          52.41              38,994.07

 05/31/17                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          61.69              38,932.38

 06/30/17                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          55.99              38,876.39

 07/31/17                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          54.05              38,822.34

 08/31/17                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          61.42              38,760.92

 09/29/17                Rabobank, N.A.                                 Bank and Technology Services Fees                                2600-000                                          53.89              38,707.03


                                                                                                                                   Page Subtotals:          $39,460.84                   $753.81          true

{ } Asset Reference(s)                                                                                                                                                       ! - transaction has not been cleared
                                            Case 16-57405-bem        Doc 115           Filed 07/29/19 Entered 07/29/19 17:30:16                               Desc
                                                                                            Page 4 of 5
                                                                               Form 2                                                                                                          Page: 2-2
                                                               Cash Receipts And Disbursements Record
Case No.:                      16-57405-BEM                                                              Trustee Name:                 S. Gregory Hays (300320)
Case Name:                     EROSOL, LLC                                                               Bank Name:                    Rabobank, N.A.
Taxpayer ID #:                 **-***9455                                                                Account #:                    ******9400 Checking
For Period Ending:             06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                         Separate Bond (if applicable): N/A

    1            2                             3                                                   4                                                5                        6                     7

  Trans.    Check or                 Paid To / Received From                      Description of Transaction                    Uniform          Deposit              Disbursement           Account Balance
   Date      Ref. #                                                                                                            Tran. Code          $                        $

 10/31/17                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            59.38              38,647.65

 11/30/17                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            55.58              38,592.07

 12/29/17                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            53.65              38,538.42

 01/31/18                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            60.97              38,477.45

 02/14/18     {13}       Wells Fargo Bank                          Fee Refund - Account ending in 9324                          1229-000                     3.65                                      38,481.10

 02/28/18                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            51.65              38,429.45

 03/30/18                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            55.27              38,374.18

 04/30/18                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            53.35              38,320.83

 05/31/18                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            60.63              38,260.20

 06/29/18                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            53.19              38,207.01

 07/31/18                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            58.61              38,148.40

 08/31/18                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            56.69              38,091.71

 09/28/18                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            29.22              38,062.49

 10/31/18                Rabobank, N.A.                            Bank and Technology Services Fees                            2600-000                                            34.41              38,028.08

                                                                     COLUMN TOTALS                                                                       39,464.49                1,436.41             $38,028.08
                                                                             Less: Bank Transfers/CDs                                                         0.00                    0.00
                                                                     Subtotal                                                                            39,464.49                1,436.41
                 true                                                        Less: Payments to Debtors                                                                                0.00

                                                                     NET Receipts / Disbursements                                                       $39,464.49               $1,436.41




                                                                                                                                                                                                   false

{ } Asset Reference(s)                                                                                                                                               ! - transaction has not been cleared
                                        Case 16-57405-bem    Doc 115       Filed 07/29/19 Entered 07/29/19 17:30:16                    Desc
                                                                                Page 5 of 5
                                                                        Form 2
                                                                                                                                                        Page: 2-3
                                                        Cash Receipts And Disbursements Record
Case No.:                  16-57405-BEM                                            Trustee Name:                 S. Gregory Hays (300320)
Case Name:                 EROSOL, LLC                                             Bank Name:                    Rabobank, N.A.
Taxpayer ID #:             **-***9455                                              Account #:                    ******9400 Checking
For Period Ending:         06/30/2019                                              Blanket Bond (per case limit): $30,203,000.00
                                                                                   Separate Bond (if applicable): N/A


                                        Net Receipts:         $39,464.49
                           Plus Gross Adjustments:                 $0.00
                         Less Payments to Debtor:                  $0.00
                 Less Other Noncompensable Items:                  $0.00

                                          Net Estate:         $39,464.49




                                                               TOTAL - ALL ACCOUNTS                    NET DEPOSITS      NET DISBURSEMENTS ACCOUNT BALANCES
                                                               ******9400 Checking                            $39,464.49             $1,436.41      $38,028.08

                                                                                                                $39,464.49                  $1,436.41     $38,028.08
